

117 HR 2970 IH: Rolling Stock Protection Act
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2970IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Mr. Crawford (for himself, Mr. Gimenez, Mr. Mast, Mr. Nehls, Mr. Perry, and Mr. Rouzer) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to remove the lifetime exemption from the prohibition on procurement of rolling stock from certain vehicle manufacturers for parties to executed contracts.1.Short titleThis Act may be cited as the Rolling Stock Protection Act.2.Removal of lifetime exemption from prohibition on procurement of rolling stock for parties to executed contractsSection 5323(u)(5) of title 49, United State Code, is amended—(1)in subparagraph (B) by striking Except as provided in subparagraph (C) and for a contract or subcontract that is not described in subparagraph (A) and inserting Except as provided in subparagraph (B);(2)in subparagraph (C) by striking Subparagraph (B) and inserting Subparagraph (A); (3)by striking subparagraph (A); and(4)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively.